Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 5 April 1822
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My Dear Charles
					Washington 6 April 1822
				
				I am afraid that you read my letters in as great a hurry as you appear to do every thing else otherwise I cannot conceive how it is possible you should pretend to understand that I ever counselled you to become acquainted with dissipated  Characters after I knew them to be such—When I wrote to you concerning it—I knew but  little of him and only partially recommended him to your notice as he appeared to be both well bred and genteel—But I now request you will understand once for all that nothing but ignorance on my part can ever be the cause of such recommendations and when you know the characters better I shall always approve of your avoiding them Do not be discouraged about your recitations and suffer no foolish observations of your Classmates to weaken your efforts—The idle always love company and the emulous frequently almost without knowing it endeavour to put those back who they fear we should therefore be alert and steer our course with as much civil independence as things will admit and by always aiming steadily at one great point we seldom fail to attain it I shall probably become a more regular correspondant but it will in some measure depend on your own Letters and on the subjects which you write on—Your reading will always furnish you with topics and perhaps me with answers and your Letters will be in better style and your ideas flow with less labour more especially as you will meet with no harsh criticisms from your affectionate
				
					L C Adams
				
				
			